Case 1:17-cv-00529-RJJ-PJG ECF No. 75-1 filed 01/30/19 PageID.398 Page 1 of 1



                                            EXHIBIT LIST

Exhibit A:   Deposition Testimony of Vandiebilt Mathews

Exhibit B:   Deposition Testimony of Shakia Davis

Exhibit C:   Deposition Testimony of Timothy Alexander

Exhibit D:   Deposition Testimony of James MacMeekim

Exhibit E:   Deposition Testimony of Joseph Young

Exhibit F:   Deposition Testimony of Tim Antes

Exhibit G:   Deposition Testimony of Angel Marrero

Exhibit H:   Deposition Testimony of James Crofoot

Exhibit I:   Deposition Testimony of Scott Dakin

Exhibit J:   Deposition Testimony of Jared Goostrey

Exhibit K:   Deposition Testimony of John Kludy

Exhibit L:   MDOC Use of Force Policy

Exhibit M:   Marrero’s Critical Incident Report

Exhibit N:   Doctored Critical Incident Report

Exhibit O:   Employee Disciplinary Report

Exhibit P:   Deposition Testimony of Nicholas Cusack

Exhibit Q:   Deposition Testimony of Sherry Burt

Exhibit R:   DeLuzio v. Monroe County

Exhibit S:   Landis v. Baker

Exhibit T:   Affidavit of Vandiebilt Mathews

Exhibit U:   Michigan Civil Service Commission Job Description: Prison Counselor

Exhibit V:   Nelson v. Choi

Exhibit W:   Bolin v. GM, LLC
